Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 1, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-4 and 7-13 are currently pending. Claims 1-3 and 7 have been amended by Applicants’ amendment filed 03-01-2022. Claim 13 has been added by Applicants’ amendment filed 03-01-2022. No claims have been added by Applicants’ amendment filed 03-01-2022. 

Therefore, claims 1-4 and 7-13 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed August 23, 2018, is a CON of US Patent Application No. 15/855,612, filed December 27, 2017 (now US Patent 10151698), which is a CON of US Patent Application No. 13/208,614 (now US Patent 9857303), which is a CON of US Patent Application No. 11/238,258 (now US Patent 9448172), which claims the benefit of PCT/GB04/01362, filed March 31, 2004, which claims the benefit of United Kingdom Patent Application No. 0307403.6, filed on March 31, 2003.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 18, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

The information disclosure statement (IDS) submitted on March 18, 2022 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(1)	Foreign Reference 41: DE4308839;
(2)	Foreign Reference 46: EP0418635;
(3)	Foreign Reference 49: EP0486351;
(4)	Foreign Reference 3: EP0618001; 
(5)	Foreign Reference 6: EP0718038;
(6)	Foreign Reference 42: JP2003-149136;
(7)	Foreign Reference 42: JP2005-192944;
(8)	Foreign Reference 42: JP2007-190364;
(9)	Foreign Reference 5: JP55125472;
(10)	Foreign Reference 6: JP56-124052;
(11)	Foreign Reference 7: JP59-102163;
(12)	Foreign Reference 7: JP7-489;
(13)	Foreign Reference 45: WO02/16017;
(14)	Foreign Reference 25: WO2004/103565;
(15)	Foreign Reference 48: WO2007/012638;
(16)	Foreign Reference 49: WO2013/14356;
(17)	Foreign Reference DE10041823;
(18)	Foreign Reference DE10322893;
(19)	Foreign Reference DE19961257;
(20)	Foreign Reference DE3042915;
(21)	Foreign Reference DE4308839;
(22)	Foreign Reference DE69126763;
(23)	Foreign Reference BR9710052;
(24)	Foreign Reference DE2100685;
(25)	Foreign Reference EP0718038;
(26)	Foreign Reference EP0486351;
(27)	Foreign Reference EP1362634;
(28)	Foreign Reference EP1447127;
(29)	Foreign Reference EP1462517;
(30)	Foreign Reference EP2017910;
(31)	Foreign Reference FR2669028;
(32)	Foreign Reference FR2703263;           
(33)	Foreign Reference JP10-217477;
(34)	Foreign Reference JP2001-301154;
(35)	Foreign Reference JP2001-517353;
(36)	Foreign Reference JP2002-085961;
(37)	Foreign Reference JP2003-149136;
(38)	Foreign Reference JP2003-222633;
(39)	Foreign Reference JP2003-501257;
(40)	Foreign Reference JP2003-502656;
(41)	Foreign Reference JP2005-037346;
(42)	Foreign Reference JP2005-192944;
(43)	Foreign Reference JP2007-1903 64; 
(44)	Foreign Reference JP2009-265751;
(45)	Foreign Reference JP2010-198393;
(46)	Foreign Reference JP2012-204765;
(47)	Foreign Reference JP2013-143959;
(48)	Foreign Reference JP2016063824;
(49)	Foreign Reference JP55125472;
(50)	Foreign Reference JP56-124052;
(51)	Foreign Reference JP59-102163;
(52)	Foreign Reference JP59-49832;
(53)	Foreign Reference JP6-265447;
(54)	Foreign Reference JP7-489;
(55)	Foreign Reference JP8-153669;
(56)	Foreign Reference JPH0665609A;
(57)	Foreign Reference JPS5372016;
(58)	Foreign Reference JPS5455495;
(59)	Foreign Reference JPS5636053;
(60)	Foreign Reference WO02/066992;
(61)	Foreign Reference WO02/068104;
(62)	Foreign Reference WO02/16017;
(63)	Foreign Reference WO03/026798;
(64)	Foreign Reference WO05/049787;
(65)	Foreign Reference WO2002/036815;
(66)	Foreign Reference FR2650657;    
(67)	Foreign Reference FR2469714;           
(68)	Foreign Reference WO2010/127550;           
(69)	Foreign Reference WO2014/065756;           
(70)	Foreign Reference 2: WO2014/065756;           
(71)	Foreign Reference 4: WO2014/194131; and  
(72)	Foreign Reference 25: WO94/16322 of IDS filed on March 18, 2022 have not been considered because and English translation of the documents has not been provided. 

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.


Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 1, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the term “aqueous microcapsules” in claim 1 is interpreted to refer to an aqueous microcapsule of any kind such as, for example, a water-in-oil droplet, an oil-in-water droplet, cells, colloidosomes, polymerosomes, etc.
The term “a different respective first and second target nucleic acid sequences” in claim 1 is interpreted to refer to a plurality of individual nucleic acid molecules, each comprising the same sequence; a plurality of individual nucleic acid molecules, each comprising a different sequence; one or more nucleic acid molecules comprising first sequence and second sequence (that are the same or different), which are located in the same nucleic acid molecule, and/or a combination thereof.

Double Patenting
(1)	The rejection of claims 1-4 and 7-12 is maintained, and claim 13 is newly rejected, on the ground of nonstatutory double patenting as being unpatentable over:	
(a)	Claims 1-17 of U.S. Patent No. 9448172, issued September 20, 2016, 
(b)	Claims 1-16 of U.S. Patent No. 9839890, issued December 12, 2017, and
(c)	Claims 1-13 of U.S. Patent No. 10151698, issued December 11, 2018 for the reasons of record.


(2)	The provisional rejection of claims 1-4 and 7-12 is maintained, and claim 13 is newly provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 13-28 of 
copending US Patent Application No. 16/104,733 for the reasons of record.

Response to Arguments
Applicant’s arguments filed March 1, 2022 have been fully considered but they are not persuasive. Applicant essentially requests that the rejections be held in abeyance until allowable subject matter is identified. Thus, the claims remain rejected for the reasons already of record since Applicants have not responded to the merits of the Double Patenting rejection.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1-4 and 7-12 is maintained, and claim 13 is newly rejected, under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “aqueous fluid” in lines 2 and 4 because the composition of the “aqueous fluid” is completely unclear. Moreover, the term “aqueous fluid” is not recited in the instant as-filed Specification, and the instant claim does not indicate whether an “aqueous fluid” refers to water; whether the term refers to an aqueous phase comprising reagents; and/or whether an “aqueous fluid” can comprise any mixture of fluids, as long as, water is present and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the respective first and the second target nucleic acid sequences” such as recited in claim 1, lines 9-10 and 19-20. There is insufficient antecedent basis for the term “the respective first and the second target nucleic acid sequences” in the claim because claim 1, lines 5-6 recites “a different respective first and second target nucleic acid sequences”. Moreover, it is unclear whether the target nucleic acid sequences are part of the plurality of nucleic acid molecules, or whether the target nucleic acid sequences are in addition to the plurality of nucleic acid molecules and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “a single copy” in line 2 because it is unclear whether the term “a single copy” refers to a plurality of nucleic acid molecules comprising a single type molecule and/or whether the term refers to one nucleic acid molecule in an aqueous microcapsule and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “the said nucleic acid molecule” in line 3. There is insufficient antecedent basis for the term “the said nucleic acid molecule” in the claim because claim 1, line 5-6 recite the term “a different respective first and second target nucleic acid sequences”; and claim 2, lines 2-3 recite the term “a single copy of a nucleic acid molecule”. Moreover, it is unclear which nucleic acid molecules the term is referring; and whether the term refers to the single copy of a nucleic acid molecule, to the different respective first and second nucleic acid molecules and/or whether the term refers to some other nucleic acid molecules comprising a first and second nucleic acid sequence and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “the respective first and second nucleic acid sequences” in line 4. There is insufficient antecedent basis for the term “the respective first and second nucleic acid sequences” in the claims because claim 1, lines 5-6 recites the term “a different respective first and second target nucleic acid sequences”, while claim 1, line 9 recites “the respective first and the second target nucleic acid sequences”.
Claim 3 is indefinite for the recitation of the term “the said aqueous microcapsules” in lines 1-2. There is insufficient antecedent basis for the term “the said aqueous microcapsules” in the claim because claim 1, line 3 recites the term “a plurality of aqueous microcapsules”.
Claim 13 is indefinite for the recitation of the term “further sorted” in line 1 because instant claim 1, from which claim 13 depends, does not recite that the aqueous microcapsules have been sorted, such that it is unclear how the aqueous microcapsules can be “further sorted” and, thus, the metes and bounds of the claim cannot be determined. 
Claim 13 is indefinite for the recitation of the term “the aqueous microcapsules” in line 1. There is insufficient antecedent basis for the term “the aqueous microcapsules” in the claim because claim 1, line 3 recites the term “a plurality of aqueous microcapsules”.
Claims 4 and 7-12 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1-4 and 7-12 is maintained, and claim 13 is newly rejected, under 35 U.S.C. 102(e) as being anticipated by Griffiths (US Patent Application Publication No. 20020119459, 
published August 29, 2002).
Regarding claims 1, 7 and 13, Griffiths teaches a method for isolating one or more genetic elements encoding a gene product having a desired activity and the steps of: (a) compartmentalizing genetic elements into microcapsules; (b) expressing the genetic elements to produce their respective gene products (interpreting the gene products as encompassing a first and second fluorescent probe) within the microcapsule; and (c) sorting the genetic elements which produce gene products having the desired activity using a change in the optical properties of the genetic elements to enable the in vitro evolution of nucleic acids and proteins by repeated mutagenesis and iterative applications of the method of the invention (corresponding to forming; encompassing optical properties before and after enzymatic reaction as a first and second fluorescent probe; inherently teaching a microfluidic device; microcapsules; nucleic acids; a reaction product; different fluorescent signals; fluorescent detection; and microfluidic sorting, claims 1, 7 and 13) (Abstract). Epifluorescence microscopy of the emulsion to detect fluorescence from translated gene products (interpreted as encompassing a first and second fluorescent probe, claim 1) (paragraph [0057]). Griffiths teaches that the optical properties of both ligand (interpreted as a first fluorescent probe) and gene product (interpreted as a second fluorescent probe) are modified upon binding, such that there can be a fluorescence resonance energy transfer (FRET) from ligand to gene product (and vice versa) resulting in emission wavelength when excitation is at the “donor” absorption wavelength (interpreted as encompassing a first fluorescent probe, and a second fluorescent probe, claim 1) (paragraph [0154]). Griffiths teaches that a change in optical properties of “tagged” genes can be induced by adding a fluorescently labeled ligand which binds the “tag”, such as DIG, DNP, or a fluorescent group (corresponding to screening for one or more fluorescent signals; and encompassing a fluorescent dye) (paragraph [0172], lines 6 and 16-18). Griffiths teaches that two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., two different fluorophores), such that the tags become attached to the genetic elements by the enzyme-catalyzed reaction (corresponding to encompassing fluorescent dyes; enzyme-catalyzed reaction, and multiple color fluorescence, claim 1) (paragraph [0187], lines 11-13). Griffiths teaches visualization using an Axioplan microscope with standard excitation and emission filters for fluorescein; and that the binding of green fluorescent protein (GFP) to the microbeads makes them fluorescent, and those beads bound can be clearly distinguished from those which do not by flow cytometry (corresponding to screening; and screening for one or more different fluorescent signal; and a microfluidic device with at least one channel) (paragraphs [0235]; [0238], lines 45-48 ; and Figures 2 and 3). Griffiths teaches human GST M2-2 (interpreted as a portion of a nucleic acid) transcribed and translated in vitro in the aqueous compartments of a water-in-oil emulsion catalyzes a reaction which gives rise to a change in the fluorescence properties of co-compartmentalized microsphere (corresponding to nucleic acids; water surrounded by oil; fluorescence; enzyme-catalyzed reaction; and attached to a bead, claim 6) (paragraph [0068], lines 1-5). Griffiths teaches that PTE catalyzed the reaction of EtNP-Bz- Glu-caged biotin in the presence of streptavidin-coated beads (interpreted as a microfluidic device), and the reaction products uncaged by UV radiation are captured on beads (interpreted as a microfluidic device) and detected using fluorescently labeled anti-product antibodies and flow cytometry (corresponding to fluorescently detecting reaction products; a microfluidic device with at least one channel; reagents; molecule attached to a bead; a microfluidic device with at least one channel; and encompassing fluorescent dyes, claims 6 and 7) (paragraph [0072]; and Figure 15). Griffiths teaches that all the gene products to be selected can contain a putative binding domain (interpreted as a locus on the nucleic acid), which is to be selected for, and a common feature – a tag, such that the genetic element in each microcapsule is physically linked to the ligand, wherein if the gene product produced from the genetic element has affinity for the ligand, it will bend to it and become physically linked to the same genetic element that encoded it resulting in the genetic element being ‘tagged’ (interpreted as a target nucleic acid molecule, and different targets), such that genetic elements encoding gene products exhibiting the desired binding can be selected by adding reagents which specifically bind to, or react specifically with the “tag” and thereby induce a change in optically properties including wherein a fluorescently labeled anti-“tag” antibody can be used, or an anti-“tag” antibody followed by a second fluorescently labeled antibody which binds to the first (interpreted as a first species of fluorescent probe and a second species of fluorescent probe; nucleic acid target; and different locus, claim 1) (paragraph [0155]). Griffiths teaches fluorescence-activated flow cytometric sorting of genetic elements (interpreted as screening), wherein gene recovered from individual beads sorted from sample #3 sorted into a 96-well plate; and that all reactions were transferred to a 24-well flat bottom plate (corresponding to a microfluidic device with at least one channel) (paragraphs [0078]; and [0280]). Griffiths teaches that fluorescence can be enhanced by the use of TSA amplification to  make genetic elements fluorescent, wherein TSA can be configured such that it results in a direct increase in the fluorescence of the genetic elements, or such that a ligand is attached to the genetic element which is bound by a second fluorescent molecule or a sequence of molecules, one or more of which is fluorescent (corresponding to screening microcapsules for different target based on one or both fluorescent signals) (paragraphs [0159]-[0160]). Griffiths teaches that the optical properties of genetic elements with product attached and which encode gene products with the desired catalytic activity can be modified by either: (1) the product-genetic element complex having characteristic optical properties not found in the substrate-genetic element complex, due to, for example: (a) the substrate and product have different optical properties (many fluorogenic enzyme substrates are available commercially) including substrates for glycosidases, phosphatases, peptidases and proteases; and (b) substrate and product having similar optical properties include measurable parameters of one or more optical properties are within 5% of each other; (2) adding reagents which specifically bind to, or react with, the product and which thereby induce a change in optical properties of the genetic elements allowing their sorting (interpreting substrates and products as different species of fluorescent probe) (paragraph [0164]-[0168]). Griffiths teaches coupling the nucleic acid to a product-specific antibody (or other product-specific molecule), such that the substrate is unlinked to the genetic element, but has a molecular “tag” such as biotin, DIG or DNP or a fluorescent group (paragraph [0172], lines 1-6). Griffiths teaches that enzymes can distinguish between two enantiomers of the same substrate, for example, two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., two different fluorophores) such that the tags become attached to the genetic element by the enzyme-catalyzed reaction, such that if the two tags confer different optical properties on the genetic element, the substrate specificity of the enzyme can be determined from the optical properties of the genetic element and those genetic elements encoding gene products with the wrong (or no) specificity rejected; and that tags conferring no change in optical activity can be used if tag-specific ligands with different optical properties are added (e.g., tag-specific antibodies labelled with different fluorophores) (interpreted as a first species of fluorescent probe and second species of fluorescent probe; and simultaneously detecting a first species of fluorescent probe and a second species of fluorescent probe in at least one of the plurality of microcapsules including target nucleic acids in the same microcapsule, claim 1) (paragraph [0187]). Griffiths teaches commercially available fluorescence-activated cell sorting equipment can perform simultaneous excitation at up to two different wavelengths and detect fluorescence at up to four different wavelengths, allowing positive and negative selections to be performed simultaneously by monitoring the labeling of the genetic element with two or more different fluorescent markers (interpreted as simultaneously detecting the fluorescent signals of a first and second species of fluorescent probe in at least one of the plurality of aqueous microcapsules including target nucleic acids in the same microcapsule, claim 1) (paragraph [0206]).
Regarding claim 2, Griffiths teaches that there is a single genetic element, or fewer, per microcapsule (corresponding to a single copy of a nucleic acid, claim 2) (paragraph [0081], line 20-21). 
Regarding claim 3, Griffiths teaches that expression means that a nucleic acid contained in the genetic element is converted into its gene product, where the nucleic acid is RNA, and expression can refer to the replication of the RNA into further RNA copies (corresponding to multiple copies of the nucleic acid, claim 3) (paragraph [0024], lines 1-3 and 8-10). 
Regarding claims 4 and 12, Griffiths teaches that gene product expressing cells can be employed for the identification of compounds (corresponding to within a cell; and a sample, claims 4 and 12) (paragraph [0135], lines10-12).
Regarding claim 8, Griffiths teaches that in set one, 500 beads were collected into a single tube, and in set two, 96 beads were collected individually into the wells of a 96-well plate (corresponding to a 2D array, claim 8) (paragraph [0362]).
Regarding claim 9, Griffiths teaches that the emulsion can be stabilized by addition of one or more surface-active agents (surfactants) (corresponding to a surfactant, claim 9) (paragraph [0092], lines 1-2).
Regarding claim 10, Griffiths teaches that the microcapsules have a diameter of less than 5 microns, or ideally 2.6 microns (corresponding to monodisperse, claim 10) (paragraph [0097], lines 9-13).
Regarding claim 11, Griffiths teaches a repertoire size of at least 1011 can be selected (corresponding to a repertoire, claim 11) (paragraph [0127]).
Griffiths et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed March 1, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Griffiths ‘459 does not teach the simultaneous detection of first and second target nucleic acid sequences by measurement of fluorescent signal from two different fluorescent probes in the same aqueous microcapsule (Applicant Remarks, pg. 6, fourth full paragraph).
Regarding (a), it is noted that instant claims are broadly recited such that no specific immiscible oil, structure of the aqueous microcapsules, nucleic acid molecules, enzymes, different target nucleic acid molecules, and/or fluorescent probes are recited in instant claim 1. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicants’ assertion that Griffiths ‘459 does not teach the simultaneous detection of first and second target nucleic acid sequences by measurement of fluorescent signals from two different fluorescent probes in the same aqueous microcapsule, is not persuasive. As an initial matter, it is noted that instant claim 1 does not recite the “simultaneous detection of first and second target nucleic acid sequences”; and does not recite the “measurement of fluorescent signals in the same microcapsule” as asserted by Applicant. Instant claim 1 recites:
“simultaneously detecting the fluorescent signals produced by a first species of fluorescent probe and the second species of fluorescent probe in at least one of the plurality of aqueous microcapsules” (claim 1, lines 16-18).

“screening each of the plurality of aqueous microcapsules for the respective first and second target nucleic acid sequences based on a presence of each fluorescent signal produced by the first species of fluorescent probe and second species of fluorescent probe” (claim 1, lines 19-22).

Thus, the simultaneously detected fluorescent signals produced by the first species of fluorescent probe and the second species of fluorescent probe as recited in instant claim 1 can clearly be detected in the same aqueous microcapsule and/or in separate aqueous microcapsules. Griffiths teaches:
that commercially available fluorescence-activated cell sorting equipment can perform simultaneous excitation at up to two different wavelengths and detect fluorescence at up to four different wavelengths, allowing positive and negative selections to be performed simultaneously by monitoring the labeling of the genetic element with two or more different fluorescent markers (interpreted as simultaneously detecting the fluorescent signals of a first and second species of fluorescent probe in at least one of the plurality of aqueous microcapsules including first and second species of fluorescent probe including within the same microcapsule); 
that enzymes can distinguish between two enantiomers of the same substrate, for example, two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., two different fluorophores) such that the tags become attached to the genetic element by the enzyme-catalyzed reaction, such that if the two tags confer different optical properties on the genetic element, the substrate specificity of the enzyme can be determined from the optical properties of the genetic element and those genetic elements encoding gene products with the wrong (or no) specificity rejected; and that tags conferring no change in optical activity can be used if tag-specific ligands with different optical properties are added (e.g., tag-specific antibodies labelled with different fluorophores) (interpreted as a first species of fluorescent probe and second species of fluorescent probe having specificity for different first and second target nucleic acid sequences; and simultaneously detecting a first species of fluorescent probe and a second species of fluorescent probe in at least one of the plurality of microcapsules including within the same microcapsule); and 
that fluorescence can be enhanced by the use of TSA amplification to make genetic elements fluorescent, wherein TSA can be configured such that it results in a direct increase in the fluorescence of the genetic elements, such that a ligand is attached to the genetic element which is bound by a second fluorescent molecule or a sequence of molecules, one or more of which is fluorescent (interpreted as a first species of fluorescent probe and second species of fluorescent probe; and simultaneously detecting a first species of fluorescent probe and a second species of fluorescent probe in at least one of the plurality of microcapsules including within the same microcapsule). Thus, Griffiths teaches all of the limitations of the claims.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1-4 and 7-12 is maintained, and claim 13 is newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Griffiths et al. (International Patent Application WO9902671A1, published January 21, 1999; of record) in view of Church et al. (US Patent No. 6511803, issued January 28, 2003; of record) as evidenced by Chandler et al. (US Patent No. 6268222, issued July 31, 2001; of record).
Regarding claims 1 (in part), 2, 7 and 13, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity comprising the steps of: (a) compartmentalizing genetic elements into microcapsules (interpreted as forming aqueous microcapsules on a microfluidic device), (b) expressing the genetic elements to produce their respective gene products within the microcapsules, and (c) sorting the genetic elements (interpreted as screening) which produce the gene product having the desired activity, wherein the genetic elements can comprise any nucleic acid (e.g., DNA, RNA, or any analog) (interpreted as a nucleic acid molecule), such that the nucleic acid component can be linked to one or more other molecules or structures including proteins, chemical entities, and solid phase supports such as beads (interpreted as a microfluidic device; and reagents) having sizes ranging from about 0.2 microns to about 7 microns (corresponding to microcapsule; nucleic acid; inherently teaching forming microcapsules on the device; microfluidic device; and linked to a bead) (pg. 4, lines 1-10 and 18-22; and Figure 2). Griffiths et al. teach that genetic elements linked to a substrate for the reaction being selected is dispersed to form a water-in-oil emulsion with typically one genetic element per aqueous compartment (interpreted as one molecule of nucleic acid), such that the genetic elements are transcribed and translated within their compartments, and subsequently proteins or RNAs with enzymatic activities convert the substrate into a product that remains linked to the genetic element (corresponding to aqueous microcapsule surrounded by oil; enzyme-catalyzed reaction; product; and a single copy of nucleic acid, claim 2) (pg. 10, lines 5-11; and Figure 1). Griffiths et al. teach that microcapsules are sorted according to an activity of the gene product which makes the microcapsule detectable as a whole by inducing a change in the microcapsule, or a modification of one or more molecules within the microcapsule (corresponding to detecting a reaction product) (pg. 5, lines 29-30; and pg. 6, lines 1-3). Griffiths et al. teach that other molecular groups that can be linked to the genetic element includes nucleic acids, polymeric substance, beads, labels such as fluorophore or isotopic labels, chemical reagents, and binding agents (corresponding to a fluorophore) (pg. 19, lines 10-13). Griffiths et al. teach that modification of the gene within the microcapsule would be triggered by identification of luminescence, phosphorescence, or fluorescence, wherein the gene product itself can be fluorescent such as green fluorescent protein (GFP); that fluorescent activated sorting is employed to sort microcapsules in which the production of a gene product having a desired activity is accompanied by the production of a fluorescent molecule in the cell; that the gene product can induce or modify the fluorescence of another molecule, such as by binding to it or reacting with it; that the gene product itself can be fluorescent such as green fluorescent protein (GFP); and that genetic elements can be linked to anti-DNP antibodies (encompassing a multiple different fluorescent signals; and interpreted as screening for targets based on the presence of one or more different fluorescent signals, claims 1, 5 and 7) (pg. 33, lines 9-15 and 25-27; and pg. 51, line 10), wherein it is known that fluorescent dyes coupled to microparticles give off multiple fluorescent emissions and are useful for multiplexed analysis as evidenced by Chandler et al. (Abstract; col 2, lines 66-67; and col 3, lines 1-3). Griffiths et al. teach fluorescence activated cell sorting is employed to sort microcapsules in which the production of a gene product having a desired activity is accompanied by the production of a fluorescent molecule in the cell, wherein the gene product itself can be fluorescent, or the gene product can induce or modify the fluorescence of another molecule, such as by binding to it or reacting with it (interpreted as a first and second species of fluorescent probe; and sorted by microfluidic devices, claims 1 and 13) (pg. 33, lines 9-15). Griffiths et al. teach that the emulsion is further homogenized using an Ultra-Turrax T25 disperser equipped with an 8mm (interpreted as 8000 micrometer) dispersing tool; and that a size distribution of the aqueous droplets was determined by laser diffraction using a Coulter Particle Size Analyzer, wherein an aliquot of emulsion, freshly diluted in mineral oil is added to the micro-volume chamber containing stirred mineral oil (corresponding to a microfluidic channel; and monodisperse, claim 10) (pg. 38, lines 1-2 and 13-15). Griffiths et al. teach that using a coupled reaction, proteins conferring DHFR activity can be selected by; (i) linking the genes to antibodies that specifically bind the carboxylic product of DNP-PA; and (ii) isolating these genes by affinity purification using anti-DNP antibody, such that this approach is demonstrated by routine immuno assay based on catELISA, wherein microtiter plates are coated with anti-rabbit immunoglobulins (10g/well) (corresponding to a microfluidic channel) (pg. 51, lines 8-15). Griffith et al. teach that the method further comprises amplifying the genetic elements, such as by polymerase chain reaction (PCR) (corresponding to an enzyme-catalyzed reaction) (pg. 33, lines 13-14; and pg. 35, lines 23-24 and 28-29). Griffiths et al. teach that the genetic elements are sorted following pooling of the microcapsules into one or more common compartments, wherein a gene with a desired activity induces changes in the microcapsule containing the gene product and the genetic element encoding it such that this change, when detected, triggers the modification of the gene within the compartment (interpreted as simultaneously detecting a first and second fluorescent signals from a first and second species of fluorescent probe) (pg. 6, lines 25-28).
Regarding claim 3, Griffiths et al. teach that where the nucleic acid is RNA, expression can refer to the replication of this RNA into further copies (corresponding to multiple copies, claim 3) (pg. 4, lines 
30-31).
Regarding claims 4 and 12, Griffiths et al. teach that the present invention provides a method to exogenously affect gene product-dependent processes occurring in cells, such that recombinant gene product producing host cells can be contacted with a test compound, and the modulating effect can be evaluated (corresponding to nucleic acid provided in cells; and in a sample, claims 4 and 12) (pg. 26, lines 15-18).
Regarding claims 9 and 10, Griffiths et al. teach the formation of microcapsules within a preferred size range (interpreted as monodisperse) generated using a water-in-oil emulsion system that is stabilized by emulsifiers sorbitan monooleate (Span 80) and polyoxyethylenesorbitan monooleate (Tween 80) (corresponding to a microfluidic device; monodisperse; and oil comprises a surfactant, claims 9 and 10) (pg. 37, lines 14-20).
Regarding claim 11, Griffiths et al. teach that the genetic elements are isolated from a library of genetic elements encoding a repertoire of gene products (corresponding to a repertoire of nucleic acids, claim 11) (pg. 91, claim 16, lines 8-9).
Griffiths et al. do not specifically exemplify a first species of fluorescent probe, and a different second species of fluorescent probe (instant claim 1, in part); or microcapsules arranged in a two dimensional array (instant claim 8).
	Regarding claims 1 (in part) and 8, Church et al. teach methods of making and using immobilized arrays of nucleic acids, and method of producing high density arrays of nucleic acids and replicas of such arrays for increased sensitivity in detection of sequences on arrays, as well as, improved methods of sequencing nucleic acids immobilized on arrays utilizing single copies of arrays, and to improve the efficiency of multiplex PCR using arrays of immobilized nucleic acids (corresponding to an array, claim 8) (Abstract). Church et al. teach that the nucleic acid probe comprises four components, each component capable of indication the presence of a different nucleotide in the protruding strand upon ligation, such that it is preferred that each of the components in the probe is labeled with a different fluorescent dye and that the different fluorescent dyes are spectrally resolvable (corresponding to different fluorescent dyes having different fluorescent spectrum; and having a specificity for a different locus on the nucleic acid, claim 1) (col 4, lines 10-12). Church et al. teach the relative quantification of mRNA by hybridization of the array with fluorescently labeled cDNA probes, which allows for the evaluation of changes in expression of a wide array of genes in populations of RNA isolated from cells or tissues in different growth states or following treatment with various stimuli (col 38, lines 30-34). Church et al. teach that a “randomly-patterned” or “random” array of nucleic acids can be achieved by emulsion, aerosol, vapor, or dry preparation comprising a pool of nucleic acid molecules onto a support and allowing the nucleic acid molecules to settle onto the support without intervention in any manner to direct them to specific sites thereon (col 8, lines 7-13). Church et al. teach fluorescently labeled cDNA probes, wherein each total RNA population is reverse transcribed from an oligo-dT primer in the presence of a nucleoside triphosphate labeled with a spectrally distinguishable fluorescent moiety, such that one population is reverse transcribed in the presence of Cy3-dUTP (green fluorescence signal) and another reverse transcribed in the presence of Cy5-dUTP (red fluorescence signal) (corresponding to a first species of fluorescent probe and a second species of fluorescent probe, different fluorescent spectrum, and screening for the different target nucleic acid molecules based on the presence of one or both fluorescent signals) (col 38, lines 36-45). Church et al. teach (i) contacting a mixture of the first fluorescently labeled cDNA population and the second fluorescently labeled cDNA population with a member of the plurality of nucleic acid arrays under conditions which permit hybridization of the fluorescently labeled cDNA populations with nucleic acids immobilized on the members of the plurality of nucleic acid arrays; and (ii) detecting the fluorescence of the first fluorescently labeled population of cDNA and the fluorescence of the second fluorescently labeled population of cDNA hybridized to the member of the plurality of nucleic acid arrays (interpreting the different fluorescently labeled probes as a first species of fluorescent probe and a second species of fluorescent probe comprising different fluorescent spectra; having specificity for a different target nucleic acid sequences; and simultaneously detecting the fluorescent signals produced by the first and second species of fluorescent probe, claim 1) (col 2, lines 40-52). Church et al. teach that the term “spectrally distinguishable” or “spectrally resolvable” refers to a labeling moiety which can be detected by its characteristic fluorescent excitation or emission spectra, one or both of such spectra distinguishing the moiety from other moieties used separately or simultaneously in the particular method (interpreted as simultaneous detection for a first and second species of fluorescent probe, claim 1) (col 10, lines 25-30).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of using fluorescent dyes in arrays of nucleic acids as exemplified by Church et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify fluorescently detecting the expression of genetic elements including nucleic acids in water-in-oil microcapsules in the method of sorting gene products as disclosed by Griffiths et al. to include the different fluorescently labeled dye molecules that are capable of indicating the presence of a different nucleotide in the immobilized array of nucleic acids as taught by Church et al., with a reasonable expectation of success detecting the presence of specific nucleotides; in identifying gene products having a desired activity; in distinguishing and/or sorting populations of nucleic acids and/or products; in increasing the detection sensitivity of sequences on arrays; for the relative quantification of mRNA; and/or to evaluate changes in the expression of a wide array of genes in populations of RNA isolated from cells or tissues following treatment with various stimuli.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 1, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the combined references of Griffiths et al. (Griffiths ‘671) and Church et al. do not teach the simultaneous detection of first and second target nucleic acid sequences by simultaneous detection of two different fluorescent probes including the detection of two target nucleic acid sequences in aqueous microcapsule via two different fluorescent probes having specificity for different target nucleic acid sequences (Applicant Remarks, pg. 7, fourth full paragraph; and pg. 8, first partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that instant claim 1 does not recite the “simultaneous detection of first and second target nucleic acid sequences”; and that the fluorescent signals produced by the first species of fluorescent probe and the second species of fluorescent probe can be detected in separate aqueous microcapsules. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants’ assertion that the combined references of Griffiths et al. and Church et al. do not teach the simultaneous detection of first and second target nucleic acid sequences in aqueous microcapsules via two different fluorescent probes having specificity for different target nucleic acid sequences, is not persuasive. In addition to the Examiner’s arguments discussed supra, Griffiths et al. teach: 
genetic elements are sorted following pooling of the microcapsules into one or more common compartments, wherein a gene with a desired activity induces changes in the microcapsule containing the gene product and the genetic element encoding it such that this change, when detected, triggers the modification of the gene within the compartment (interpreted as simultaneously detecting a first and second fluorescent signals from a first and second species of fluorescent probe); and
conversion of DNP-PA to DNP-PC is observed only in the presence of both YAD and NADP+, such that reaction are followed spectrophotometrically, wherein the increase of absorbance at 340 nm indicated that NADP+ is simultaneously converted to NADPH; and conversion of DNP-PA to DNP-PC is observed when DHFR is added to the above reaction mixture (interpreted as the simultaneous detection of the first fluorescent signal and the second fluorescent signal in at least one of the plurality of aqueous microcapsules, including within the same aqueous microcapsule).

Church et al. teach:
detecting the fluorescence of the first fluorescently labeled population of cDNA and the fluorescence of the second fluorescently labeled population of cDNA hybridized to the member of the plurality of nucleic acid arrays (interpreting the different fluorescently labeled probes as a first species of fluorescent probe and a second species of fluorescent probe comprising different fluorescent spectra, and simultaneously detecting the fluorescent signals produced by the first and second species of fluorescent probe; and comprising first and second target nucleic acid sequences); and 
the nucleic acid probe comprises four components, each component capable of indicating the presence of a different nucleotide in the protruding strand upon ligation, such that each of the components in the probe is labeled with a different fluorescent dye and that the different fluorescent dyes are spectrally resolvable, wherein the term “spectrally distinguishable” or “spectrally resolvable” refers to a labeling moiety which can be detected by its characteristic fluorescent excitation or emission spectra, one or both of such spectra distinguishing the moiety from other moieties used separately or simultaneously in the particular method, wherein the array of nucleic acids can be achieved by emulsion comprising a pool of nucleic acid molecules (interpreted as a first and second species of fluorescent probe including different fluorescent dyes having different fluorescent spectra; having a specificity for a different first and second target nucleic acid sequences; and simultaneously detecting a first and second species of fluorescent protein at least one of the plurality of aqueous microcapsules).
	Thus, the combined references of Griffiths et al. and Church et al. teach all of the limitations of the claims.



(2)	The rejection of claims 1-4 and 7-12 is maintained, and claim 13 is newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Griffiths et al. (US Patent Application Publication No. 20020119459, published August 29, 2002; of record) as evidenced by Church et al. (US Patent No. 6511803, issued January 28, 2003; of record).
Regarding claims 1, 7 and 13, Griffiths teaches a method for isolating one or more genetic elements encoding a gene product having a desired activity and the steps of: (a) compartmentalizing genetic elements into microcapsules; (b) expressing the genetic elements to produce their respective gene products (interpreting the gene products as encompassing a first and second fluorescent probe) within the microcapsule; and (c) sorting the genetic elements which produce gene products having the desired activity using a change in the optical properties of the genetic elements to enable the in vitro evolution of nucleic acids and proteins by repeated mutagenesis and iterative applications of the method of the invention (corresponding to forming; encompassing optical properties before and after enzymatic reaction as a first and second fluorescent probe; inherently teaching a microfluidic device; microcapsules; nucleic acids; a reaction product; different fluorescent signals; fluorescent detection; and microfluidic sorting, claims 1, 7 and 13) (Abstract). Epifluorescence microscopy of the emulsion to detect fluorescence from translated gene products (interpreted as encompassing a first and second fluorescent probe, claim 1) (paragraph [0057]). Griffiths teaches that the optical properties of both ligand (interpreted as a first fluorescent probe) and gene product (interpreted as a second fluorescent probe) are modified upon binding, such that there can be a fluorescence resonance energy transfer (FRET) from ligand to gene product (and vice versa) resulting in emission wavelength when excitation is at the “donor” absorption wavelength (interpreted as encompassing a first fluorescent probe, and a second fluorescent probe, claim 1) (paragraph [0154]). Griffiths teaches that a change in optical properties of “tagged” genes can be induced by adding a fluorescently labeled ligand which binds the “tag”, such as DIG, DNP, or a fluorescent group (corresponding to screening for one or more fluorescent signals; and encompassing a fluorescent dye) (paragraph [0172], lines 6 and 16-18). Griffiths teaches that two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., two different fluorophores), such that the tags become attached to the genetic elements by the enzyme-catalyzed reaction (corresponding to encompassing fluorescent dyes; enzyme-catalyzed reaction, and multiple color fluorescence, claim 1) (paragraph [0187], lines 11-13). Griffiths teaches visualization using an Axioplan microscope with standard excitation and emission filters for fluorescein; and that the binding of green fluorescent protein (GFP) to the microbeads makes them fluorescent, and those beads bound can be clearly distinguished from those which do not by flow cytometry (corresponding to screening; and screening for one or more different fluorescent signal; and a microfluidic device with at least one channel) (paragraphs [0235]; [0238], lines 45-48 ; and Figures 2 and 3). Griffiths teaches human GST M2-2 (interpreted as a portion of a nucleic acid) transcribed and translated in vitro in the aqueous compartments of a water-in-oil emulsion catalyzes a reaction which gives rise to a change in the fluorescence properties of co-compartmentalized microsphere (corresponding to nucleic acids; water surrounded by oil; fluorescence; enzyme-catalyzed reaction; and attached to a bead, claim 6) (paragraph [0068], lines 1-5). Griffiths teaches that PTE catalyzed the reaction of EtNP-Bz- Glu-caged biotin in the presence of streptavidin-coated beads (interpreted as a microfluidic device), and the reaction products uncaged by UV radiation are captured on beads (interpreted as a microfluidic device) and detected using fluorescently labeled anti-product antibodies and flow cytometry (corresponding to fluorescently detecting reaction products; a microfluidic device with at least one channel; reagents; molecule attached to a bead; a microfluidic device with at least one channel; and encompassing fluorescent dyes, claims 6 and 7) (paragraph [0072]; and Figure 15). Griffiths teaches that all the gene products to be selected can contain a putative binding domain (interpreted as a locus on the nucleic acid), which is to be selected for, and a common feature – a tag, such that the genetic element in each microcapsule is physically linked to the ligand, wherein if the gene product produced from the genetic element has affinity for the ligand, it will bend to it and become physically linked to the same genetic element that encoded it resulting in the genetic element being ‘tagged’ (interpreted as a target nucleic acid molecule, and different targets), such that genetic elements encoding gene products exhibiting the desired binding can be selected by adding reagents which specifically bind to, or react specifically with the “tag” and thereby induce a change in optically properties including wherein a fluorescently labeled anti-“tag” antibody can be used, or an anti-“tag” antibody followed by a second fluorescently labeled antibody which binds to the first (interpreted as a first species of fluorescent probe and a second species of fluorescent probe; nucleic acid target; and different locus, claim 1) (paragraph [0155]). Griffiths teaches fluorescence-activated flow cytometric sorting of genetic elements (interpreted as screening), wherein gene recovered from individual beads sorted from sample #3 sorted into a 96-well plate; and that all reactions were transferred to a 24-well flat bottom plate (corresponding to a microfluidic device with at least one channel) (paragraphs [0078]; and [0280]). Griffiths teaches that fluorescence can be enhanced by the use of TSA amplification to  make genetic elements fluorescent, wherein TSA can be configured such that it results in a direct increase in the fluorescence of the genetic elements, or such that a ligand is attached to the genetic element which is bound by a second fluorescent molecule or a sequence of molecules, one or more of which is fluorescent (corresponding to screening microcapsules for different target based on one or both fluorescent signals) (paragraphs [0159]-[0160]). Griffiths teaches that the optical properties of genetic elements with product attached and which encode gene products with the desired catalytic activity can be modified by either: (1) the product-genetic element complex having characteristic optical properties not found in the substrate-genetic element complex, due to, for example: (a) the substrate and product have different optical properties (many fluorogenic enzyme substrates are available commercially) including substrates for glycosidases, phosphatases, peptidases and proteases; and (b) substrate and product having similar optical properties include measurable parameters of one or more optical properties are within 5% of each other; (2) adding reagents which specifically bind to, or react with, the product and which thereby induce a change in optical properties of the genetic elements allowing their sorting (interpreting substrates and products as different species of fluorescent probe) (paragraph [0164]-[0168]). Griffiths teaches coupling the nucleic acid to a product-specific antibody (or other product-specific molecule), such that the substrate is unlinked to the genetic element, but has a molecular “tag” such as biotin, DIG or DNP or a fluorescent group (paragraph [0172], lines 1-6). Griffiths teaches that enzymes can distinguish between two enantiomers of the same substrate, for example, two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., two different fluorophores) such that the tags become attached to the genetic element by the enzyme-catalyzed reaction, such that if the two tags confer different optical properties on the genetic element, the substrate specificity of the enzyme can be determined from the optical properties of the genetic element and those genetic elements encoding gene products with the wrong (or no) specificity rejected; and that tags conferring no change in optical activity can be used if tag-specific ligands with different optical properties are added (e.g., tag-specific antibodies labelled with different fluorophores) (interpreted as a first species of fluorescent probe and second species of fluorescent probe; and simultaneously detecting a first species of fluorescent probe and a second species of fluorescent probe in at least one of the plurality of microcapsules including target nucleic acids in the same microcapsule, claim 1) (paragraph [0187]). Griffiths teaches commercially available fluorescence-activated cell sorting equipment can perform simultaneous excitation at up to two different wavelengths and detect fluorescence at up to four different wavelengths, allowing positive and negative selections to be performed simultaneously by monitoring the labeling of the genetic element with two or more different fluorescent markers (interpreted as simultaneously detecting the fluorescent signals of a first and second species of fluorescent probe in at least one of the plurality of aqueous microcapsules including target nucleic acids in the same microcapsule, claim 1) (paragraph [0206]).
Regarding claim 2, Griffiths et al. teach that there is a single genetic element, or fewer, per microcapsule (corresponding to a single copy of a nucleic acid, claim 2) (paragraph [0081], line 20-21). 
Regarding claim 3, Griffiths et al. teach that expression means that a nucleic acid contained in the genetic element is converted into its gene product, where the nucleic acid is RNA, and expression can refer to the replication of the RNA into further RNA copies (corresponding to multiple copies of the nucleic acid, claim 3) (paragraph [0024], lines 1-3 and 8-10). 
Regarding claims 4 and 12, Griffiths et al. teach that gene product expressing cells can be employed for the identification of compounds (corresponding to within a cell; and a sample, claims 4 and 12) (paragraph [0135], lines 10-12).
Regarding claim 8, Griffiths et al. teach that in set one, 500 beads were collected into a single tube, and in set two, 96 beads were collected individually into the wells of a 96-well plate (corresponding to a 2D array, claim 8) (paragraph [0362]).
Regarding claim 9, Griffiths et al. teach that the emulsion can be stabilized by addition of one or more surface-active agents (surfactants) (corresponding to a surfactant, claim 9) (paragraph [0092], lines 1-2).
Regarding claim 10, Griffiths et al. teach that the microcapsules have a diameter of less than 5 microns, or ideally 2.6 microns, wherein the size of the microcapsule can be varied, such that the microcapsule size will vary depending upon the precise requirements of any individual selection process that is to be performed according to the invention (corresponding to monodisperse, claim 10) (paragraph [0097], lines 9-13).
Regarding claim 11, Griffiths et al. teach a repertoire size of at least 1011 can be selected (corresponding to a repertoire, claim 11) (paragraphs [0096]; [0105]; and [0127]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method isolating and expressing genetic elements including nucleic acids in water-in-oil microcapsules useful for sorting gene products as disclosed by Griffiths et al. to include the different fluorescently labeled dye molecules such as the different fluorescently labeled dye molecules that are spectrally resolvable as evidenced by Church et al., with a reasonable expectation of success in identifying and/or sorting, by color, different gene products having different activities and/or a desired activity; and/or in distinguishing populations of nucleic acids and/or products.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 1, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Griffiths ‘459 does not disclose simultaneous detection of two target nucleic acid sequences in the same aqueous microcapsule via two different fluorescent probes having specificity for different target nucleic acid sequences (Applicant Remarks, pg. 7, last full paragraph).
	Regarding (a), Applicant’s assertion that Griffiths ‘459 does not disclose simultaneous detection of two target nucleic acid sequences in the same aqueous microcapsule via two different fluorescent probes having specificity for different target nucleic acid sequences, is not found persuasive. Please see the 35 USC 102(b) rejection discussed supra.


New Objections/Rejections
Specification Objection
The disclosure filed December 5, 2018 is objected to because of the following informalities: the instant as-filed Specification recites the chemical formulas “C6H11C2H4OH”; “C6FC2HOH” and “C8H17C11H22OP(O)[N[CH2CH2)2O]2” (pgs. 40-41, Example 5; and pg. 44, Example 9), wherein the chemical formulas are inaccurate, such that the chemical formulas do not sufficiently represent or identify a particular chemical compound and/or chemical structure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 1st paragraph – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 1 recites (in part), “introducing an aqueous fluid into a flow of an immiscible oil in a microfluidic channel to form a plurality of aqueous microcapsules, the aqueous fluid comprising a plurality of nucleic acid molecules” (underline added). Upon review of the instant as-filed Specification, support was not found for the sample suspected to comprise an enzyme of instant claim 1, support was not found for the “aqueous fluid” of instant claim 1. The instant as-filed Specification, filed December 5, 2018 recites, “small aliquots of an aqueous solution of each compound can be deposited” (See, as-filed Specification, pg. 6, fifth full paragraph); “water-in-perfluorooctyl bromide emulsions were made containing texas red (1 mM) and calcein (1 mM) in the aqueous phase” (See, as-filed Specification, pg. 11, first full paragraph); “in a membrane-enveloped vesicle system much of the aqueous phase is outside of the vesicle and is therefore not compartmentalized...continuous, aqueous phase should be removed” (See, as-filed Specification, pg. 15, first full paragraph); “aqueous microdroplets dispersed in a stream of oil” (See, as-filed Specification, pg. 30, last partial paragraph); “two aqueous mixtures are made on ice (to prevent reaction)” (See, as-filed Specification, pg. 37, second full paragraph); and “[T]he carrier fluid is 9% (v/v) C6H11C2H4OH” (See, as-filed Specification, pg. 40, first full paragraph). Thus, the instant as-filed Specification does not teach an aqueous fluid introduced into a flow of an immiscible oil as recited in instant claim 1.
A claim by claim analysis and for dependent claim 18, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully 
suggested. See MPEP § 2163 particularly § 2163.06.
Claims 1-4 and 7-13 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 112, 4th paragraph
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites (in part) “wherein the aqueous microcapsules are further sorted”. Claim 13 depends from claim 1. However, instant claim 1 does not recite that the aqueous microcapsules are sorted. Thus, claim 13 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

(3)	Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Church et al. (US Patent No. 6511803, issued January 28, 2003; of record) in view of Bausch et al. (US Patent Application No. 20040096515, published May 20, 2004; PCT filed December 7, 2001; effective filing date December 7, 2000) as evidenced by Song et al. (Angew. Chem. Int. Ed., 2003, 42, 767-772); and Anna et al. (Applied Physics Letters, 2003, 82(3), 364-366).
Regarding claims 1 (in part), 2-4 and 7-13, Church et al. teach methods of making and using immobilized arrays of nucleic acids, and method of producing high density arrays of nucleic acids and replicas of such arrays for increased sensitivity in detection of sequences on arrays, as well as, improved methods of sequencing nucleic acids immobilized on arrays utilizing single copies of arrays, and to improve the efficiency of multiplex PCR using arrays of immobilized nucleic acids, wherein improvements lead to higher fidelity and longer read lengths of sequences immobilized on arrays, and improve the efficiency of multiplex PCR (interpreting amplification as conducting an enzyme catalyzed reaction; an array; a single copy; and PCR to form multiple copes a nucleic acid molecule, claims 1-3 and 8) (Abstract). Church et al. teach that the nucleic acid probe comprises four components, each component capable of indication the presence of a different nucleotide in the protruding strand upon ligation, such that it is preferred that each of the components in the probe is labeled with a different fluorescent dye and that the different fluorescent dyes are spectrally resolvable (corresponding to different fluorescent dyes having different fluorescent spectrum; and having a specificity for a different locus on the nucleic acid, claim 1) (col 4, lines 10-12). Church et al. teach the relative quantification of mRNA by hybridization of the array with fluorescently labeled cDNA probes, which allows for the evaluation of changes in expression of a wide array of genes in populations of RNA isolated from cells or tissues in different growth states or following treatment with various stimuli (col 38, lines 30-34). Church et al. teach that a “randomly-patterned” or “random” array of nucleic acids can be achieved by emulsion, aerosol, vapor, or dry preparation comprising a pool of nucleic acid molecules onto a support and allowing the nucleic acid molecules to settle onto the support without intervention in any manner to direct them to specific sites thereon (interpreting emulsions as an aqueous microcapsule comprising an aqueous fluid and immiscible oil; and arranged on a 2-dimensional array, claims 1 and 8) (col 8, lines 7-13). Church teach that a typical reaction mixture includes DNA, oligonucleotide primer, PCR buffer, dNTP, Taq DNA polymerase, and water, wherein mineral oil is overlaid and the PCR is performed using a programmable thermal cycler (interpreted as an aqueous microcapsule comprising an aqueous fluid and immiscible oil; PCR buffer as a surfactant; and conducting an enzyme catalyze reaction, claims 1 and 9) (col 34, lines 3-9). Church et al. teach fluorescently labeled cDNA probes, wherein each total RNA population is reverse transcribed from an oligo-dT primer in the presence of a nucleoside triphosphate labeled with a spectrally distinguishable fluorescent moiety, such that one population is reverse transcribed in the presence of Cy3-dUTP (green fluorescence signal) and another reverse transcribed in the presence of Cy5-dUTP (red fluorescence signal) (interpreted as a simultaneously detecting a first species of fluorescent probe and a second species of fluorescent probe; different fluorescent spectrum; and screening for the different target nucleic acid sequences, claim 1) (col 38, lines 36-45). Church et al. teach (i) contacting a mixture of the first fluorescently labeled cDNA population and the second fluorescently labeled cDNA population with a member of the plurality of nucleic acid arrays under conditions which permit hybridization of the fluorescently labeled cDNA populations with nucleic acids immobilized on the members of the plurality of nucleic acid arrays; and (ii) detecting the fluorescence of the first fluorescently labeled population of cDNA and the fluorescence of the second fluorescently labeled population of cDNA hybridized to the member of the plurality of nucleic acid arrays (interpreted as a first species of fluorescent probe and a second species of fluorescent probe comprising different fluorescent spectra; having specificity for a different target nucleic acid sequences; and simultaneously detecting the fluorescent signals produced by the first and second species of fluorescent probe, claim 1) (col 2, lines 40-52). Church et al. teach that the term “spectrally distinguishable” or “spectrally resolvable” refers to a labeling moiety which can be detected by its characteristic fluorescent excitation or emission spectra, one or both of such spectra distinguishing the moiety from other moieties used separately or simultaneously in the particular method (interpreted as simultaneous detection for a first and second species of fluorescent probes, claim 1) (col 10, lines 25-30). Church et al. teach that an excess of nucleic acid or DNA is applied to the surface of a microfabricated capture array, wherein each spot has multiple chances to bind a free nucleic acid molecule; however, once a spot has bound a nucleic acid molecule, it is protected from binding other molecules such that the excluded volume of the bound DNA protects the spot from binding more than one molecule from the pool (interpreted as at least one aqueous microcapsule comprises a single copy of a nucleic acid molecule, claim 2) (col 37, lines 49-56). Church et al. teach that the hybridized arrays are immediately ready for scanning with a fluorescent scanning confocal microscope (interpreted as simultaneously detecting and screening each microcapsule for the fluorescent signal from the first and second species of fluorescent probe; and the number of microcapsules comprising the first and second species of fluorescent probe are detected, claims 1 and 7) (col 38, lines 59-63). Church et al. teach that it is possible to prepare a support matrix in which are embedded whole, even living, cells, wherein large molecules can be size-sorted electrophoretically prior to in situ PCR amplification and linkage to the support (interpreted as sorting by microfluidic device, claim 13) (col 31, lines 24-25 and 40-42). Church et al. teach a heterogeneous pool of nucleic acid molecules results from a preparation of RNA or DNA from a cell which can be unfractionated or partially-fractionated, wherein “unfractionated” nucleic acid preparation has not undergone selective removal of any sequences present in the complement of RNA or DNA of the biological sample from which it was prepared (interpreted as nucleic molecules are provided in a plurality of cells; nucleic acids obtained from a sample; and encompassing cells obtained from a sample, claims 4, 11 and 12) (col 8, lines 24-32). Church et al. teach that reagents are deposited onto a discrete regions of the support, wherein the desired nucleic acid sequence is synthesized drop-by-drop at each position, such that each region forms a feature on the array, such that if the angle of dispersion is narrow, it is possible to create an array comprising many features (interpreted as monodisperse, claim 10) (col 32, lines 20-25).
Church et al. do not specifically exemplify introducing an aqueous fluid into a flow of an immiscible oil in a microfluidic channel (instant claim 1, in part).
Regarding claim 1 (in part), Bausch et al. teach methods for making self-assembled, selectively permeable elastic microscopic structures referred to as colloidosomes, which have controlled pore-size, porosity, and advantageous mechanical properties; and that the method of forming colloidosome includes providing particles formed from biocompatible material in a first  solvent and forming an emulsion by adding a first fluid to the first solvent wherein the emulsion is defined by droplets of the first fluid surrounded by the first solvent (interpreted as encompassing introducing an aqueous fluid into a flow of immiscible oil to form aqueous microcapsules, claim 1) (Abstract, lines 1-9). Bausch et al. teach the encapsulation of food, drugs or living cells require precise control of a capsule size and permeability to cells, proteins and other biological macromolecules; such that the capsules can be fabricated from a wide variety of inorganic and organic materials to control their mechanical strength, and to fill the capsules efficiently and without exposing the encapsulated material to damaging environments including emulsion droplets (paragraphs [0004]; and [0006]). Bausch et al. teach in Figure 8, colloidosomes formed from vegetable oil and toluene in an aqueous solvent were exposed to probe particles in the exterior phase for 8 hours prior to recording the images of probes in the interior and exterior of the colloidosomes, which were recorded by brightfield microscope (interpreted as encompassing introducing an aqueous fluid into a flow of immiscible oil to form aqueous microcapsules, claim 1) (paragraph [0018]; and Figure 8). Bausch et al. teach that the method described is for a water-in-oil system, but can readily be used to obtain an oil-in-water emulsion (interpreted as encompassing introducing an aqueous fluid into a flow of immiscible oil to form aqueous microcapsules, claim 1) (paragraph [0034], lines 1-6; and Figure 1). Bausch et al. teach that the droplets can be formed by adding the first fluid to the first solvent and gently agitating the container in which the first solvent is contained (interpreted as flow); and that the droplets can be formed with little or no shear stress during the self-assembly process by use of a pipet or by injecting the droplets into the solution with conventional droplet-forming machines known in the art, where it is known in the art that shear stress can be determined by measuring the solvent velocity gradient and the solvent viscosity and multiplying these values (interpreted as encompassing introducing fluid into a flow in a microfluidic channel, claim 1) (paragraph [[0041]); wherein methods of forming droplets are known in the art including by continuously injecting three aqueous streams comprising reagents into a channel comprising a flow of water-immiscible perfluorodecaline (PFD), where the droplets spontaneously break up into streams of plugs separated and surrounded by PFD as evidenced by Song et al. (pg. 768, Fig. 1; and col 2, last partial paragraph; and pg. 769, col 1; first partial paragraph, lines 1-6); and wherein it was known that Thorsen et al. formed emulsions in a microfluidic device by colliding an oil stream and a water stream at a T-shaped junction as evidenced by Anna et al. (pg. 364, col 1; last full paragraph, lines 10-12).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of making self-assembled, selectively permeable, biologically compatible, and microscopic colloidosomes and/or emulsions as disclosed by Bausch et al., it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method differentially labeling nucleic acid sequences with multiple different fluorescent dye molecules that are patterned as an emulsion on a support as taught by Church et al., to include self-assembled colloidosomes and/or emulsions such as oil-in-water systems comprising beads or particles including living cells as taught by Bausch et al. with a reasonable expectation of success in increasing the sensitivity of detection of nucleic acid sequences on nucleic acid arrays; in identifying nucleic acids having a desired activity; in creating colloidosomes and/or emulsions with tunable properties including mechanical strength, size, and/or permeability to cells; in creating colloidosomes and/or emulsions that protect encapsulated materials from damaging environments; and/or to increase the efficiency of amplification reactions.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1-4 and 7-13 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639